3

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response on 07/14/2022 in reply to the non-final action mailed on 04/14/2022 is acknowledged. Claims 1-53, 55, 56, 58-61 and 67 are canceled.  Claims 54,57,62-66 and 68-73 are amended. Claims 66, 68-73 are rejoined because these claims now have incorporated limitations from examined claims. Claims 74-76 are new.  Claims 54, 57, 62-66 and 68-73 and 74-76 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-56 (in part), 57, 58, 62-64 (in part), and 65 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 54-56 in the instant application encompass a method for producing any apocarotenoid (claim 54) or those recited in claim 55 comprising the step of expressing in any host cell an expression module comprising an expression vector having a coding region encoding at least one optimized apocarotenoid generating enzyme with any structure, where the coding region is operably linked to any promoter (54) or wherein said at least one optimized apocarotenoid generating enzyme is selected from any of crtY, CCD1, CCD2, CCD4, BCDO, LycE, blh or ybbO, optionally wherein said CCD2 is selected from CaCCD2 or CsCCD2; optionally wherein said CCD4 is selected from the group consisting of AtCCD4, BoCCD4b, CmCCD4, CsCCD4a, MaCCD4, MdCCD4, OfCCD4, PopCCD4, RdCCD4 and VvCCD4a which are described by function having no correlation to a structure. Furthermore, the specification does provide description of the specific enzyme(s) required for the production of the specific ionone compounds encompassed in claim 55.
In addition, the specification does not teach the structure/function correlation for the optimized apocarotenoid generating enzyme where the coding region is operably linked to any promoter. 
	Claim 57 is drawn to a method where the apocarotenoid is specifically α-ionone where said at least one optimized apocarotenoid generating enzyme is selected from LycE and CCD1 and form an LcyE-CCD1 operon where the LycE is optionally derived from Lactuca sativa and is N-terminal truncated (from 1 to 100 amino acids of LsLcyE, especially ΔN50-LsLcyE); optionally wherein said CCD1 is expressed as a fusion protein selected from TrxA-CCD1, SUMO-CCD1 or MBP-CCD1; optionally wherein the fusion protein is TrxA-CCD1; optionally wherein the fusion protein is selected from TrxA-Osmanthus fragrans CCD1 or TrxA-Petunia hybrid CCD1; optionally wherein the CCD1 is derived from or Osmanthus fragrans (OfCCD1) and comprise one or more of the following mutations: N154Y, M152T, L151F; optionally comprising screening for an expression level of a-ionone in an amount of up 100-1000 mg/L in a 24 hour period.
	Claim 58 is drawn to a method as claimed in claim 54, wherein the apocarotenoid is
β-ionone and wherein said at least one optimized apocarotenoid generating enzyme is selected
from crtY and CCD1, and form an operon having the structure crtY-CCD1; optionally wherein
said CCD1 is derived from Petunia hybrida (PhCCD1); optionally wherein said crtY is derived
from Pantoea ananatis; optionally further comprising screening for an expression level of β-
ionone in an amount of up 10-1000 mg/L in a 24 hour period. However, the claim does not provide the crtY/CCD1 enzyme structure that produces in β-ionone in an amount of up 10-1000 mg/L in a 24 hour period.
	While the general structure of the recited enzyme fusions may be inferred from the general knowledge in the prior art, the specification does not specify how the structure of the apocarotenoid generating enzyme variants. These structures are unpredictable and would require undue experimentation to obtain functional enzyme fusion variants.
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

	However, the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 
	Claim 62-64 encompass vectors comprising genes encoding enzymes described by function with no correlation to structure. Claim 65 encompasses codon optimization of the apocarotenoid generating enzymes without disclosing the structure of the genes.
	Thus, there is no description of a structure function correlation for the various apocarotenoid generating enzymes.
"To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116." 

	While the claims broadly recite the enzyme(s) name thus its function, the specification does not describe a structure/function correlation such that a skilled artisan will be apprised that Applicant was in possession of the claimed invention. Therefore claims 54-56 (in part), 57, 62-64 (in part), 65 lack sufficient detail such that a skilled artisan is apprised that Applicant was in possession of the full scope of the invention that is claimed
As such the specification lacks written description for the at least one optimized apocarotenoid generating enzyme that can be highly variable such that one skilled in the art would not recognize that applicants had possession of the genus of claimed optimized apocarotenoid generating enzyme or the genus of promoters encompassed in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	

Applicants argue: 

"…The Office asserts that while the claims broadly recite the enzyme(s) name thus its
function, the specification does not describe structure/function correlation in such a way as
to reasonably convey to one skilled in the relevant art that the inventor or joint inventors had possession of the claimed invention at the time of filing. In particular, the Office asserts that
claim 54 encompasses a method for producing (i) any apocarotenoid, comprising the step of
expressing in (ii) any host cell an expression module comprising an expression vector having
a coding region encoding at least one optimized apocarotenoid generating enzyme with (iii)
any structure/function correlation, and where the coding region is operably linked to (iv) any
promoter and, thus, the Office asserts that there is no description of a structure function
correlation for various elements of the claims. Applicant respectfully disagree.

Nevertheless, and solely to advance prosecution, claims 54 is amended to recite that
the apocarotenoid is a-ionone, the host cell is Escherichia coli and that the optimized
apocarotenoid generating enzyme is LcyE that forms an operon having the structure of
LcyE-CCD1, and wherein the LcyE is derived from Lactuca sativa and is N-terminally
truncated. With respect to the Office’s assertion that claim 54 encompasses a method wherein
the coding region is operably linked to any promoter, Applicant submits that it would be
understood to one having ordinary skill in the art that any promoter that allows expression of
the coding region in the host cell would be suitable for use in the claimed method.

In view of the amendments to claim 54 and the remarks provided above, it is clear
that the subject matter of claim 54 was fully supported in the specification at the time of filing
of the instant application. As a result, the rejection of claim 54 for lack of written description
is rendered moot…"

	Applicants argument is carefully considered. The rejection of claims  57, 68-75 are withdrawn. 
	However claims 54 and dependent claims 62-66 and 76 still lacks written description because the structure/function correlation for the fusion protein comprising the genus of LcyE-CCD1 structures broadly encompassed in the claims is not described by structure. Claim 66 recites that the LcyE is from Lactuca sativa and is N-terminally truncated. However, the claim does not state where the truncation is thus leaves the skilled artisan to screen for the genus of truncated LcyE fused to any CCD1 that retain the desired function. 
  
Withdrawn - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-56 (in part), 57, 58, 62-64 (in part) and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,364,434 B2 which claims priority from international application WO2016154314A1 filed March 23, 2016 which claims priority from provisional application 62/137,154 filed on 03/23/2015 in view of Zhang et al (Experimental design-aided systematic pathway optimization of glucose uptake and deoxyxylulose phosphate pathway for improved amorphadiene production Appl Microbiol Biotechnol (2015) 99:3825–3837.             
Claim 54-56 (in part), 57, 58, 62-64 (in part) and 65 in the instant application encompass a method for producing an apocarotenoid comprising the step of expressing in any host cell an expression module comprising an expression vector having a coding region encoding at least one optimized apocarotenoid or carotenoid generating enzyme, where the coding region is operably linked to any promoter. 
 Claim 54 is so broad that it encompasses a method of producing a carotenoid or an apocarotenoid using a carotenoid or apocarotenoid generating enzyme with any structure. The claim does not specify the particular enzyme(s) to be used much less the structure of these enzymes. Therefore, any method that produces an apocarotenoid in any host cell can anticipate or be obvious over claim 54.
Claims 55 and 56 further state wherein the apocarotenoid is selected from α-ionone, β-ionone, pseudo-ionone (or psi-ionone), hydroxy-ionone, β-cyclocitral, trans-geranyl acetone, 6-methyl-5-hepten-2-one (MHO), retinal, retinol, 8’,10-diapocarotene-8’,10-dial (C17) or 10’,6-diapocarotene-10’, 6-dial (C19) (claim 55) and wherein said at least one optimized carotenoid or apocarotenoid generating enzyme is selected from crtY (lycopene β-cyclase), CCD1 (carotenoid cleavage dioxygenase-1), CCD2, CCD4, BCDO, LcyE (lycopene Ɛ-cyclase), blh or ybbO, optionally wherein said CCD2 is selected from CaCCD2 or CsCCD2; optionally wherein said CCD4 is selected from the group consisting of AtCCD4, BoCCD4b, CmCCD4, CsCCD4a, MaCCD4, MdCCD4, OfCCD4, PopCCD4, RdCCD4 and VvCCD4a (claim 56)
	US 10,364,434 B2 teaches a method of producing carotenoids and apocarotenoids (carotenoid derivatives). They teach that in a preferred embodiment of the method, a method capable of producing lycopene, carotene, and ionone compounds and most preferred are methods of producing α-ionone and β-ionone.
	US 10,364,434 B2 teaches a recombinant microorganism comprising at least one nucleic acid construct comprising: (a) a nucleic acid sequence encoding a lycopene cyclase enzyme selected from lycopene Ɛ-cyclase and lycopene β-cyclase; and (b) a nucleic acid sequence encoding a carotenoid cleavage dioxygenase enzyme (CCD) thus LcyE and CCD1 encompassed in claims 56, 57 and 58. Note that claim 57 recites that the truncation of the LcyE is optional.  	They teach that the nucleic acid sequences are operably linked to one or more expression control sequences and that that the lycopene-cyclase crtY enzyme may be from Lactuca sativa and a carotenoid cleavage dioxygenase enzyme (CCD1) may be from Daucus carota. Note that the instant claims do not specify any structure for the crtY or the CCD1 or the LcyE/CCD1 as encompassed in claim 56 or 58. 
	They further teach a nucleic acid construct comprising a nucleic acid sequence encoding a lycopene cyclase enzyme selected from lycopene Ɛ-cyclase and lycopene β-cyclase, and a nucleic acid sequence encoding a carotenoid cleavage dioxygenase enzyme.  The nucleic acid sequences are operably linked to one or more expression control sequences.  The lycopene Ɛ-cyclase enzyme may be from Lactuca sativa.  The lycopene β-cyclase enzyme is lycopene cyclase of a bifunctional lycopene cyclase/phytoene synthase of M. circinelloides.  Alternatively, the lycopene β-cyclase enzyme may be lycopene cyclase of bifunctional lycopene cyclase/phytoene synthase of Phycomyces blakesleeanus.  The carotenoid cleavage dioxygenase enzyme may be CCD1 from Daucus carota.
	US 10,364,434 B2 teaches a method of producing α-ionone, the method comprising cultivating a recombinant microorganism of any of the recombinant microorganisms described above capable of producing α-ionone under conditions sufficient for the production of 
α-ionone.  The method may further comprise isolating α-ionone from the recombinant microorganism. 
	US 10,364,434 B2 teaches a method of producing β-ionone, the method comprising cultivating a recombinant microorganism of the recombinant microorganisms described above capable of producing α-ionone under conditions sufficient for the production of β-ionone.  The method may further comprise isolating β-ionone from the recombinant microorganism. 
They further state that an engineered pathway capable of producing enantiomerically pure (R) (+)-α-ionone, can be constructed in microorganisms and that advantageously, such a pathway produces enantiomerically pure α-ionone without concomitant production of β-ionone. 
	Also see Fig. 4 that summarizes a proposed pathway for α-ionone and β-ionone from lycopene.  The linear lycopene is converted to .beta.-carotene by carRP or lycopene β-cyclase (crtY); lycopene Ɛ-cyclase (LCYe) add one Ɛ-ring to lycopene to form the monocyclic β-carotene; LCYe and lycopene β-cyclase (LCYb) add a Ɛ-ring and β-ring to β-carotene to form Ɛ-carotene and α-carotene, respectively; oxidative enzymatic cleavage of β-carotene, Ɛ-carotene, and α-carotene by carotenoid cleavage dioxygenase (CCD) yields β-ionone, α-ionone, and a mixture of β-ionone and α-ionone, respectively. 
With regards to claim 62, US 10,364,434 B2 teaches that "carotenoid biosynthesis requires the enzymes of the mevalonate pathway, of which acetyl-CoA acetyltransferase (AtoB), HMG-CoA reductase enzyme (HMGR), and isopentenyl diphosphate isomerase (IPI) are step-limiting.  As 
such, any recombinant microorganism of the present disclosure may be further genetically modified to express enzymes of the mevalonate pathway.  In particular, a microorganism may be genetically modified to express step-limiting enzymes of the mevalonate pathway.  As it will be recognized in the art, expressing step-limiting enzymes, including expressing step-limiting 
enzymes of the mevalonate pathway, may improve production of any metabolites dependent from compounds produced by the mevalonate pathway. They further state: " Carotenoid biosynthesis further requires geranylgeranyl diphosphate synthase (GGPPS), farnesyl diphosphate synthase (FPPS), phytoene synthase (PSases), and phytoene desaturase for the production of the C40 lycopene (FIG. 2 and FIG. 3).  The condensation of two GGPP molecules forming phytoene is the first committed step in the carotenoid biosynthetic pathway.  For example, the expression of mutated Taxus canadensis GGPPS result in an approximately 
1.7-fold increase in levo pimaradiene production (See, for example, Leonard et al. PNAS, 107(31): 13654-13659, 2010).  After lycopene synthesis, further cyclases, ketolases and hydroxylases result in the production of different carotenoids from lycopene (FIG. 4).  Lycopene is the substrate of two competing cyclases: lycopene .epsilon.-cyclase (LCYe) and lycopene .beta.-cyclase (LCYb).  When acting together on the two ends of the molecule, LCYe and LCYb form .alpha.-carotene.  The action of LCYe alone forms .delta.- and .epsilon.-carotene.  The action of crtY/carRP alone forms .gamma.- and .beta.-carotene.  Subsequently, the various carotenes are cleaved by carotenoid cleavage enzymes (CCDs) yielding .alpha.-ionone and .beta.-ionone (FIG. 4). 
	Claim 63 is obvious because , US 10,364,434 B2 in example 11 teaches that the production of α-Ionone and β-Ionone in E. coli C2984 and BL21 (DE3) were used for cloning and recombinant protein expression.  Plasmid pETDuet-1, and pCOLADuet-1 were used for recombinant protein expression purposes. 
			Claim 64 encompasses promoter sequences used to express the apocarotenoid expressing genes. US 10,364,434 B2 does not specifically recite these promoters. However, uses of a T7 promoter and derivatives such as the TM1, 2… would have been obvious because the art for example Zhang et al (Experimental design-aided systematic pathway optimization of glucose uptake and deoxyxylulose phosphate pathway for improved amorphadiene production Appl Microbiol Biotechnol (2015) 99:3825–3837) that teach the use of T7 promoters or TM1/2/3 promoters to express genes in the DXP pathway for producing the potent carotenoid amorphadiene. Thus, at the time of the instant disclosure it would have been prima facie obvious to use any suitable promoter to express a desired gene.
	As to claim 65, US 10,364,434 B2  clearly teach codon optimization for expressing See claim 1 and dependent claim 4 that are drawn to a recombinant microorganism comprising a nucleic acid construct comprising a nucleic acid sequence encoding a lycopene s-cyclase enzyme encoded by LCYe from Lactuca sativa;  and a nucleic acid sequence encoding a carotenoid cleavage dioxygenase enzyme encoded by CCD1 from Daucus carota: wherein the nucleic add sequences are operably linked to one or more expression control sequences, and wherein the microorganism further comprises lycopene. Claim 4 states that the nucleic acid construct is codon optimized for expression in the microorganism. 
	Therefore, at the time of the instant disclosure claims 54-56 (in part), 57, 58, 62-64 (in part) and 65 were prima facie obvious.

	Applicants argument has been carefully considered and found persuasive. This rejection is hereby withdrawn.

Conclusion: Claims 57, 68-75 are allowable. 
Claims 54 and dependent claims 62-66 and 76  remain rejected.

Relevant publication(s): 
Wang Yechun (US 20180080031 A1 with US-provisional-application US 62137154 20150323).
[0342] example 10 of Wang teaches reconstruction of α-ionone Biosynthetic Pathway in S. cerevisiae. They teach Plasmids expression constructs for producing α-Ionone Biosynthetic Pathway where  DcCCD1, carotenoid cleavage dioxygenase of carrot was codon-optimized (SEQ ID NO: 90) for expression in S. cerevisiae, and amplified where the amplified product was then cloned into the EcoRI/BglII restriction sites of the pESC-URA vector, to form pESC-URA-DcCCD1. The S. cerevisiae strain harboring pESC-TRP-carB-carRP*, pESC-HIS-tHMG1-SeERG20::SeGGPPS and pESC-LEU-LsLCYE was transformed with pESC-URA-DcCCD1, and Trp.sup.+, His.sup.+, Leu.sup.+ and Ura.sup.+ colonies selected on SD minus four amino acids plate to produce α-ionone. However Wang does not teach a fusion construct comprising a LcyE and a CCD1 in an E. coli strain for the production of α-ionone.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 26, 2022,